Citation Nr: 0205299	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  97-20 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hepatitis as 
secondary to the service-connected right knee disorder.

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for a right knee disorder, limitation of 
motion, prior to April 6, 2000.

3.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disorder,  recurrent subluxation and lateral 
instability.

4.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis,  right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel	


INTRODUCTION

The appellant had periods of active duty training (ACDUTRA), 
as well as periods of inactive duty training (INACDUTRA), 
with the Puerto Rico Army National Guard.  The instant claims 
arise from a period of ACDUTRA from June 1, 1994 to June 14, 
1994.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which granted service 
connection for a right knee disorder, and denied service 
connection for hepatitis.  A 20 percent evaluation was 
assigned for the right knee disorder in that rating decision 
effective to the date of claim.  

The Board notes that, the present appeal being from the 
initial rating assigned by the RO upon awarding service 
connection for a right knee disorder, the entire body of 
evidence is for equal consideration.  Therefore, consistent 
with the facts found, the rating, or ratings, may be higher 
or lower for segments of the time under review on appeal, 
i.e., the ratings may be "staged."  Fenderson v. West, 12 
Vet. App. 119 (1999).  Accordingly, the Board has re-
characterized the issue on appeal as being an appeal for an 
initial disability evaluation, and will also consider in the 
present decision whether there are any bases for "staged" 
ratings at any pertinent time, to include whether a current 
increase is in order.

The RO in July 2001 recharacterized the veteran's right knee 
disorder to better describe his disability.  The 
recharacterization was a right knee disorder, with recurrent 
subluxation and lateral instability rated as 10 percent 
disabling, and osteoarthritis, right knee rated as 10 percent 
disabling.  The total 20 percent rating for the veteran's 
right knee disorder remained unchanged.  As such the Board 
has recharacterized the issues as shown on the title page.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The evidence of record does not establish that the 
veteran's currently diagnosed hepatitis was incurred in or 
aggravated by military service.  

3.  The veteran's hepatitis disorder existed prior to 
military training in June 1994.  The veteran did not receive 
any blood transfusions during right knee surgery in October 
1994. 

4.  The competent and probative evidence does not establish 
that hepatitis is related to service or a service-connected 
disability.

5.  Prior to April 6, 2000, the veteran's right knee disorder 
was manifested by pain, crepitus, flexion of 80 degrees and 
extension limited to 15 degrees. 

6.  Subsequent to April 6, 2000, the veteran's right knee 
disorder was manifested by pain, effusion, instability, x-ray 
evidence of degenerative arthritis in the right knee, flexion 
of 110 degrees and extension limited to -5 degrees.



CONCLUSIONS OF LAW

1.  Hepatitis is not a result of service or of any service-
connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 
(2001).

2.  The criteria for a rating in excess of 20 percent for a 
right knee disorder are not met prior to April 6, 2000.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.400, 4.7, 4.71a, 
Diagnostic Codes (DC) 5257, 5260. 5261, 5263 (2001). 

3.  The criteria for a rating in excess of 10 percent for a 
right knee disorder, recurrent subluxation and lateral 
instability, are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.400, 4.7, 4.71a, Diagnostic Codes 5257, 5260. 5261, 5263 
(2001).

4.  The criteria for a rating in excess of 10 percent for 
osteoarthritis, right knee are  not met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103, 5103A, 5107, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.400, 4.7, 4.71a, Diagnostic Codes 5003, 
5010 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist.  As a preliminary matter, the Board observes 
that VA has a duty to assist in the development of facts 
pertinent to the veteran's claims.  The statute pertaining to 
VA's duty to assist was recently revised.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000, 114 Stat. 
2096 (2000) (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), went 
into effect.  VA has promulgated revised regulations to 
implement these changes in the law.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  

In accordance with the new law, VA has a duty to notify the 
veteran of the evidence needed to substantiate his claims.  
VA also has a duty to assist the veteran in obtaining 
relevant evidence if a reasonable possibility exists that 
such assistance would aid in substantiating his claims.  In 
the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service, records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the veteran.  If VA is unable to obtain records identified 
by the veteran, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.  

Moreover, in the case of a claim for disability compensation, 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).  These 
provisions apply to all claims filed on or after the date of 
enactment of the statute, or filed before the date of 
enactment and not yet final as of that date.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of his claims under the 
VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  Further, the Board notes that the RO made reasonable 
efforts to obtain relevant records identified by the veteran 
and, in fact, it appears that all evidence identified by the 
veteran relevant to the claims have been associated with the 
claims file. 

Given that the actions by the RO reflect compliance with the 
newly enacted notification and duty-to-assist provisions, the 
Board finds that the veteran is not prejudiced by the Board's 
adjudication of these claims without remand to the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The Board therefore finds that disposition 
of these claims at this time is appropriate.


Service connection claims.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a service-
connected disease or injury. . . ."  38 C.F.R. § 3.310(a).  
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).

Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (en banc).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2001).

Background and analysis.  The veteran contends that his 
current hepatitis pathology is a result of medical treatment 
he underwent during knee surgery at Roosevelt Road Naval 
Hospital (RRNH) in October 1994, and July 1995.  He alleges 
that medicines introduced through his veins and mouth caused 
him to contract hepatitis.

Neither the service medical records, private medical 
opinions, or VA examinations support the veteran's 
contention.  

During a two week period of ADT in June 1994, the veteran 
injured his right knee playing softball.  He underwent right 
knee surgery at RRNH in October 1994, and was scheduled to 
undergo additional surgery in July 1995.  This second 
procedure was canceled due to a low platelet count and 
hepatitis tests which were positive for hepatitis B and C.  

In April 1996, he filed a claim for service connection for 
hepatitis.  

At a July 1996 VA examination the October 1994 orthopedic 
surgery was noted.  He was scheduled for more surgery in July 
1995 but it was canceled because of a low platelet count.  A 
complete diagnostic test failed to show the etiology of the 
thrombocytopenia but a hepatitis profile confirmed hepatitis 
C and B.  Platelet transfusion was given to cover a bone 
marrow aspiration but this was following the positive 
hepatitis test.  There was some confusion as to whether the 
veteran had hepatitis at age five.  A progress report note 
actually stated he had a 5 month history of hepatitis.  The 
examiner reported no stigma of chronic liver disease.  
Diagnosis was hepatitis B and C with mild liver function test 
abnormalities.

An August 1996 rating action denied service connection for 
hepatitis.  In making that determination the RO noted a July 
1995 VA hospital report entry stating the veteran admitted to 
a history of hepatitis 5 years ago.  In addition, the 
hepatitis condition was not diagnosed during a period of 
active duty for training and thus not considered incurred 
during service.

A VA medical opinion was requested and received by the RO in 
January 1999.  The medical expert reviewed the veteran's 
claims file noting the right knee injury during ADT in June 
1994.  He underwent a right ACL reconstruction with a partial 
medial meniscectomy in October 1994 at RRNH.  A subsequent 
right knee arthroscopy was scheduled in 1995 at which time a 
preop CBC discovered a low platelet count.  

An RRNH clinic record dated in July 1995 noted, "new patient 
admits hx of hepatitis B; 5 years ago seen by GI; a period of 
time 6 months? But unknown w/up.  Patient continues 
asymptomatic..."  Liver function tests were mildly elevated.  
The assessment was thrombocytopenia; R/O lymphoproliferative 
diseases vs. chronic liver disease vs. lab error.  

The facts were summarized as follows;

a)  USAR examination in June 1993 was unremarkable as to 
history, diagnosis, or treatment of liver condition.

b)  History of hepatitis B infection in or around 1990.

c)  Right knee injury June 1994 (Reserve).

d)  Right knee ACL reconstruction and partial medial 
meniscectomy.

e)  Thrombocytopenia and elevated liver function tests noted 
in July 1995.

f)  Bone marrow aspiration in August 1995.

g)  Diagnosis of hepatitis B and C infections with 
thrombocytopenia confirmed in August 1995.

h)  Five  platelet transfusions given prior to arthroscopy in 
April 1996.

i)  Right knee arthroscopy in April 1996.

In summary it was concluded that the veteran had a 
preexisting hepatitis B infection, which was clinically 
asymptomatic prior and during military training in June 1994.  
The veteran did not receive any blood transfusions during the 
hospitalization for right knee surgery in October 1994.  
Hepatitis C with thrombocytopenia was first noted in July 
1995.  The bone marrow aspiration was done in August 1995, 
subsequent to the diagnosis of hepatitis C.  The 5 platelet 
transfusions in April 1996 was also posterior to the 
diagnosis of hepatitis C infection which absolutely rules out 
their possibility as a risk factor in hepatitis C.

In a VA examination in April 2000, the veteran admitted to a 
past history of alcohol (beer) abuse, but denied intravenous 
drug abuse, high risk sex or tattoos.  The examiner noted the 
veteran's liver was enlarged without superficial abdominal 
veins.  There was no identified risk factor for the 
acquisition of hepatitis B and C.  

Service connection for a disability as secondary to another 
service-connected disability may not be established by 
plausible evidence of the existence of any connection between 
two disorders regardless of how attenuated that connection 
might be.  Instead, secondary service connection requires 
evidence that the connection between the two disorders is a 
"proximate" connection.  38 C.F.R. § 3.310(a) (2001) 
("Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.") (emphasis added).  The legal theory on which 
entitlement to service connection under 3.310(a) is based is 
one involving "proximate results".  38 C.F.R. § 3.310(a) 
(2001).  Proximate is defined as "[c]losely related in space, 
time, or order."  Webster's II New College Dictionary 892 
(1995).  In law, proximate cause is "that which in natural 
and continuous sequence unbroken by any new independent cause 
produces an event, and without which the injury would not 
have occurred."  Barron's Legal Guides Law Dictionary 63 
(1984) (emphasis added).

The veteran has hepatitis B pathology that has been present 
since approximately 1990, and Hepatitis C pathology that has 
been present prior to his October 1994, and July 1995 surgery 
for his right knee injury.  Thus, the June 1994 right knee 
injury could not be the proximate cause of his current 
pathology which existed prior to his surgical treatment.  
According to the veteran's report, the proximate cause of his 
hepatitis disorder was the medication he was given orally in 
October 1994, and intravenously and orally in July 1995.  
Importantly, the only medical opinion of record that 
addresses the issue of causation indicates that there is no 
causal relationship between the veteran's service connected 
knee disability and his current hepatitis pathology.  
Accordingly, there is no basis to conclude that the veteran's 
current hepatitis disorder(s) are "proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a) (2001).  Thus secondary service connection must be 
denied.


Increased Ratings claims.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Generally, the degrees of disability specified is considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2001). 
Separate diagnostic codes identify the various disabilities.  
Musculoskeletal disorders are rated with consideration of the 
resulting functional impairment. 38 C.F.R. §§ 4.1, 4.10, 
4.40, 4.42 (2001).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

However, the Board will consider only those factors contained 
wholly in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001). 

In addition, disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40.  Consideration 
is to be given to whether there is less movement than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, or 
interference with standing, sitting, or weight bearing.  38 
C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Service connection was granted in August 1996, and the RO 
evaluated the right knee analogously under diagnostic code 
5299-5261 for limitation of extension of the leg.  

Based on a review of an April 2000 VA examination and medical 
records it was determined that there was improvement shown in 
the right knee.  Subsequently by rating action in July 2001, 
the RO determined that the right knee disorder would be more 
properly rated as 10 percent under diagnostic code 5299-5257 
for other impairment of the knee, and 10 percent under 
diagnostic code 5003 for osteoarthritis of the right knee.  
The total rating remained unchanged at 20 percent disabling.

Under code 5257, a 10 percent evaluation contemplates slight 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation under that code contemplates a moderate level of 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation requires a severe level of disability.  38 C.F.R. 
Part 4, Diagnostic Code 5257 (2001).    

Under code 5260, limitation of leg flexion to 45 degrees 
warrants a 10 percent evaluation; for limitation of leg 
flexion to 30 degrees, a 20 percent evaluation; and for 
limitation of leg flexion to 15 degrees, a 30 percent 
evaluation is warranted.  Under code 5261, limitation of leg 
extension to 10 degrees, warrants a 10 percent evaluation; 
for limitation of leg extension to 15 degrees, a 20 percent 
evaluation; for limitation of leg extension to 20 degrees, a 
30 percent evaluation; for limitation of leg extension to 30 
degrees, a 40 percent evaluation; and for limitation of leg 
extension to 45 degrees, a 50 percent evaluation is 
warranted.  38 C.F.R. Part IV, Diagnostic Codes 5260 and 
5261.

Under DC 5263, Genu recurvatum warrants a maximum 10 percent 
evaluation. 
38 C.F.R. Part IV, Diagnostic Code 5263.

When the limitation of motion is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint group affected by 
limitation of motion under codes 5010 and 5003.  See VAOGPREC 
23-97; 38 C.F.R. Part 4, Diagnostic Codes 5003, 5010, 5260 
(2001).  Separate 10 percent evaluations based on recurrent 
subluxation and lateral instability (DC 5257), and for 
osteoarthritis (DC 5003) are currently in effect for the 
right knee.  The Board notes that a 20 percent evaluation was 
assigned under code 5261 from January 22, 1996 until April 6, 
2000 based on limitation of extension of the right leg.  This 
evaluation was reduced to 10 percent, and a separate 10 
percent rating for osteoarthritis was granted based on the 
April 2000 VA examination findings.

Background.  In a VA examination in July 1996 the veteran 
reported injuring his right knee playing softball.  He 
underwent an anterior cruciate ligament (ACL) reconstruction 
in October 1994.  He had a year of physical therapy but 
developed post operative laxity and loss of motion during 
rehabilitation.  He underwent a partial medial meniscectomy, 
and debridement of the ACL graft, notchplasty, and 
arthroscopy in April 1996.  A review of July 1994 VA x-rays 
revealed mild degenerative joint disease (DJD) of the 
patella.  He referred pain around the right knee joint with 
locking and giving way, swelling of the knee and foot, and an 
inability to walk well.  

The examiner noted swelling of the right knee with congenital 
bilateral knee genu valgus deformity more in right knee (due 
to trauma); moderate joint crepitus; positive patellar 
grinding; tenderness to palpation; mild weakness, right knee 
extensor muscles; and quadricep strength of 4/5.  Medial, 
lateral instability was not checked due to severe objective 
pain.  No anterior or posterior instability; subluxation; or 
muscle atrophy was noted.  Anterior drawer testing was 
negative and posterior drawer testing was positive. The range 
of motion (ROM) was flexion to 80 degrees, and extension 
lacked 15 degrees. The diagnosis was residuals right knee 
trauma; ACL reconstruction x 2 with DJD; post surgical 
changes with DJD right knee by x-ray.

In a VA examination in April 2000, the veteran reported 
constant knee pain, heat,  weakness, stiffness, swelling, 
redness, fatigability, lack of endurance, frequent locking 
and giving way of the right knee.  He used Motrin for pain.

He had flare-ups about 3 times a week lasting 3-4 hours.  On  
a scale from 1-10, he rated his pain as 10.  It was 
precipitated by walking and stairs.  He used a knee brace and 
a cane.  He had been unable to work in his usual occupation 
operating heavy machinery.  The ROM of the right knee was 
flexion to 110 degrees, and extension to -5 degrees.  There 
was some pain at 100 to 110 degrees of flexion.  ROM was 
essentially normal.  

The examiner noted swelling, redness, abnormal movement, 
heat, guarding, etc.  There was no ankylosis.  March 1998 x-
rays note hardware in distal right femur and proximal right 
tibia; mild narrowing right medial compartment; and, small 
degenerative spurs in posterior aspect of the right patella.   

The diagnoses was right ACL reconstruction failure; laxity 
ACL graft; knee instability on valgus varus; grade I 
osteoarthritis knee; grade III patellar chondromalacia.

Analysis, right knee prior to April 6, 2000.  The medical 
evidence of record prior to April 6, 2000 does not 
demonstrate any lateral instability or recurrent subluxation 
which would support an evaluation under Code 5257.  Neither 
does that evidence indicate limitation of flexion to a 
compensable degree.  Limitation of extension was shown as 15 
degrees which supported a 20 percent rating under code 5261.  
38 C.F.R. Part 4, Diagnostic Codes 5260, 5261 (2001).  As 
pain is contemplated in this rating code a separate rating 
under DC 5003 is not for application.  While genu valgus 
deformity was noted by examination this allows only a maximum 
10 percent evaluation.   In view of the objective findings of 
limitation of extension to 15 degrees shown by the July 1996 
VA examination, the Board finds that the veteran's right knee 
disorder was properly evaluated by the 20 percent evaluation 
assigned under code 5261 prior to April 6, 1996.  The veteran 
is not entitled to a higher rating under Codes 5257, 5260, or 
5263.  38 C.F.R. Part 4, Diagnostic Code 5257, 5260, 5261, 
5263.  


Analysis, right knee

The current medical evidence of record does not demonstrate 
the moderate lateral instability or recurrent subluxation 
which would support a 20 percent evaluation under Code 5257.  
The most recent VA examination noted no subluxation and only 
slight valgus varus instability.  The 10 percent evaluation 
based on degenerative arthritis under code 5003 is 
appropriate based on the noncompensable limitation of motion 
noted on the April 2000 VA examination. The veteran is not 
entitled to a higher rating under Codes 5260 or 5261 since 
neither leg flexion has been shown to be limited to 60 
degrees or less, and leg extension not limited to 5 degrees 
or more since April 2000.  38 C.F.R. Part 4, Diagnostic Codes 
5260, 5261 (2001).  In view of the minimal objective findings 
of subluxation or instability of record, the Board finds that 
the veteran's complaints of right knee pain, stiffness, 
fatigue and lack of endurance are contemplated by the current 
10 percent evaluation assigned under code 5257 and the 
separate 10 percent assigned under code 5003.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2001).

The Board finds that the veteran's right knee disorder is 
properly evaluated by the 10 percent evaluation assigned 
under code 5257 and the separate 10 percent evaluation 
assigned under code 5003.  The veteran is not entitled to a 
higher rating under Codes 5260, 5261, or 5263.  38 C.F.R. 
Part 4, Diagnostic Code 5257, 5260, 5261, 5263.  


ORDER

Service connection for hepatitis claimed as secondary to 
service connected right knee disability is denied.

An evaluation in excess of 20 percent for a right knee 
disorder, limitation of motion, prior to April 6, 2000 is 
denied.

An evaluation in excess of 10 percent for a right knee 
disorder, recurrent subluxation and lateral instability, is 
denied.

An evaluation in excess of 10 percent for degenerative 
arthritis, right knee, with painful motion, is denied.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

